Citation Nr: 0920841	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-39 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection residuals of a shell 
fragment wound of the neck.

2.  Entitlement to service connection for arthritis of the 
bilateral shoulders, claimed as a residual of a shell 
fragment wound of the back

3.  Entitlement to service connection for disability 
manifested by numbness and tingling of the bilateral arms, 
hands, and fingers, claimed as a residual of shell fragment 
wound of the back.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
January 1946, and from February 1951 to April 1951.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, in which the 
RO, inter alia, denied service connection for sinusitis, 
PTSD, narcolepsy, numbness and tingling of the bilateral 
arms, hands, and fingers; arthritis of the bilateral 
shoulders, and residuals of a shrapnel injury to the neck. 
The Veteran filed a notice of disagreement (NOD) in March 
2006, and the RO issued a statement of the case (SOC) in 
October 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2006.

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In September 2007, the undersigned granted the Veteran's 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

By decision dated in October 2007, the Board denied the 
claims for service connection for sinusitis and for 
narcolepsy.  Also in October 2007, the Board remanded the 
claims for service connection for post traumatic stress 
disorder (PTSD), arthritis of the bilateral shoulders, 
residuals of shrapnel injury of the neck; and numbness and 
tingling of the bilateral arms, hands, and fingers, to 
include as residuals of shrapnel injury of the neck, to the 
RO (via the Appeals Management Center (AMC), in Washington, 
DC) for additional development.  By rating decision dated in 
March 2009, the AMC granted service connection and assigned a 
50 percent rating for PTSD, effective September 19, 2005; as 
the Veteran has not disagreed with the assigned rating or 
effective date, this action represents a grant of the benefit 
sought with regard to that issue.  The AMC continued the 
denial of the remaining claims on appeal (as reflected in a 
March 2009 supplemental statement of the case (SSOC), and 
returned these matters to the Board for further appellate 
consideration.  

The Board has recharacterized the remaining claims on appeal 
(as reflected on the title page), consistent with the 
Veteran's assertions; and, as indicated below, the analysis 
of these claims is consistent with what the RO has actually 
adjudicated. 


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.	Although service connection has been granted for a scar 
residual to shrapnel wound of the back, persuasive evidence 
does not establish that the Veteran sustained a shell 
fragment wound of the neck during service; thus, although 
recent medical records reflect a neck scar, there are no 
residuals of an in-service neck wound upon which to predicate 
a grant of service connection.

3.  Bilateral arthritis of the shoulders was not shown  
during service or for many years thereafter, and the only 
medical opinion evidence on the question of medical etiology 
weighs against the claim.

4.  Numbness and tingling of the bilateral arms, hands, and 
fingers are medically shown to be manifestations of bilateral 
upper extremity radiculopathy and bilateral carpal tunnel 
syndrome.  

5.  Neither bilateral upper extremity radiculopathy nor 
bilateral carpal tunnel syndrome was shown during service or 
until many years thereafter, and the only medical opinion 
evidence on the question of medical etiology weighs against 
the claim.


CONCLUSIONS OF LAW

1.	The criteria for residuals of a shrapnel injury of the 
neck are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

2.	The criteria for service connection for bilateral 
arthritis of the shoulders, to include on a secondary basis, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2008).  

3.	The criteria for service connection for disability 
manifested by numbness and tingling of the bilateral arms, 
hands, and fingers, to include on a secondary basis, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 20089); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC). Id; Pelegrini, 18 Vet. App. at 112. See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
Veteran submit all evidence in his possession that pertains 
to the claims (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  A March 2006 post-rating 
letter informed the appellant how disability ratings and 
effective dates are assigned, as well as type of evidence 
that impacts those determinations.  A September 2008 post-
rating letter met all of the notification requirements.  

After issuance of the above-referenced  letters, and 
opportunity for the appellant to respond, the October 2006 
SOC and the March 2009 SSOC reflect readjudication of the 
claims. Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006). See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in St. Louis, Missouri, and reports of 
VA examinations.  Also of record, and considered in 
connection with each claim is the transcript of the Veteran's 
Board hearing, as well as various written  statements 
provided by the Veteran, and by his friends,  family members, 
and representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that he has residuals of the shell 
fragment wound of the neck and that the shrapnel wound of the 
back (for which service connection for a lacerating scar has 
been established) has caused various disorders, to include 
arthritis of the shoulders and numbness and tingling of the 
both arms and hands, as well as all of the fingers.  To give 
the Veteran every consideration in connection with these 
claims, the Board will, as the RO has done, consider the 
claims under direct, presumptive, and secondary theories of 
entitlement (as appropriate).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Also, where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and certain chronic disease, to include 
arthritis and  diseases of the nervous system, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  Id; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the remaining claims for service connection in 
light of all pertinent evidence and governing legal 
authority, the Board finds that each claim must be denied.

First addressing the claimed residuals of shell fragment 
wound of the neck, the service treatment records reflect  
that the Veteran sustained a shell fragment wound of the 
upper back however, there is no indication in these records 
that the Veteran received such a wound to  his neck.  

On special surgical examination by VA in February 1948, a 
thin scar located slightly to the left of the spine at the 
second and third thoracic vertebrae was described.  No 
scarring in the area of the cervical spine (neck), was noted.  
The pertinent diagnosis was cicatrix of the back.  

The Veteran was hospitalized at a VA facility in October and 
November 1981 for an admission diagnosis of probable cervical 
arthritis.  At that time, no scarring was noted on 
examination of the neck, although the scar over the second 
thoracic vertebra was again described.  A scar of the neck 
was first noted  in VA outpatient treatment records dated in 
November 2005.  This was noted posteriorly and measured 
between one and two inches in size on the posterior inferior 
neck, near the midline.  

During his August 2007 Board hearing, the Veteran testified 
that he believed he had sustained a shell fragment wound of 
the neck at the time he sustained the injury of the upper 
back in combat on the island of Pelelieu.  He sated that he 
believed that at the time of the injury he thought that he 
had broken his neck.  However, as indicated, the service 
records reflect no complaints, findings, or diagnosis 
pertinent to a shell fragment wound of the neck, only of the 
upper back near the second and third thoracic vertebrae (the 
residual lacerating scar for which service connection has 
been granted).  More recently a neck scar is shown; however, 
as the record does not demonstrate that  the Veteran 
sustained a shell fragment wound of the neck itself, apart 
from the upper back, and there are, hence, no associated 
residuals, there is no basis for a grant of service 
connection for the claimed disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, the medical evidence does not 
support a finding of the claim in-service injury (shell 
fragment wound of the neck) or current disability (residual), 
there can be no valid claim for service connection for a 
claimed residual neck disability-on any basis.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 
at 225.  

As regards the claims for service connection for arthritis of 
both shoulders and for claimed numbness and tingling of the 
upper extremities, including both arms, hands and the 
fingers,  he service treatment records reflect no complaints, 
finding, or diagnosis pertaining to arthritis of the 
shoulders or of numbness or tingling of the upper 
extremities, and there is no medical evidence of any such 
disability  in the records of inpatient or outpatient 
treatment soon after service, or on VA compensation 
examination in 1948.  

Pursuant to the Board's October 2007 remand, a VA examination 
was conducted  in January 2009.  At that time, a complete 
examination, including X-ray studies, nerve conduction 
velocity studies, and electromyogram testing was performed.  
Regarding the shoulders, X-ray studies revealed mild 
osteoarthritic changes at the acromioclavicular (shoulder) 
joints.  The examiner, after review of the Veteran's claims 
file, rendered an opinion that this mild arthritis may or may 
not be the cause of the Veteran's shoulder pain, but the 
finding was consistent with his age and occupation as a 
bricklayer and would not be expected to be related to 
military service.  

Regarding the complaints of numbness and tingling of the 
upper extremities, the examiner rendered diagnoses of 
multilevel cervical degenerative arthritis, with foraminal 
stenosis and bilateral upper extremity radiculopathy as well 
as bilateral severe carpal tunnel syndrome.  After review of 
the claims file, the examiner rendered opinions that neither 
the degenerative disc disease of the cervical spine nor the 
carpel tunnel syndrome was related to the Veteran's period of 
active duty, but that, rather, the cervical spine disease and 
resulting radiculopathy were possibly related to a motor 
vehicle accident that was documented as having occurred in 
1989 and the carpal tunnel syndrome was more likely related 
to the Veteran's employment as a bricklayer.  The examiner 
offered that neither was shown to be related to the Veteran's 
military service, including the shrapnel wound in 1944.  

Thus, the Veteran's shoulder arthritis have been medically 
found to be age related and upper extremity numbness and 
tingling (manifestations of cervical radiculopathy and carpel 
tunnel syndrome) are believed to be due to a motor vehicle 
accident in 1989 and work related, respectively.  These 
opinion do not support-and, in fact, weigh against-the 
claims for service connection.  As the January 2009 VA 
examiner explained his opinions based on a review of the 
claims file and his examination of the Veteran, and explained 
the reasons for his conclusions in light of this evidence, 
the Board finds that his opinions are probative of the 
medical nexus question.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Significantly, neither the Veteran nor his 
representative has presented or identified any existing, 
contrary medical opinion that, in facts, supports a 
relationship between the Veteran's bilateral shoulder 
arthritis or upper extremity neurological disorders and 
either service or service or service-connected disability.

It is noted that, in addition to the medical evidence, in 
adjudicating each claim, the Board has considered the oral 
and written assertions of the Veteran, as well as those 
advanced by his friends, relatives, and representative, on 
his behalf..  The Veteran is certainly competent to report 
his symptoms, and the other individuals are competent to 
report what they observe.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, as indicated above, these 
claims turn on the medical matters of diagnosis (current 
disability, and medical nexus (or, relationship) to service-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To 
whatever extent these statements are being offered to support 
the matters of diagnosis and/or nexus, as neither the Veteran 
nor any of the lay affiants offering statements on his behalf 
is shown to be other than a layperson without the appropriate 
medical training and expertise, none is competent to provide 
a probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the lay assertions in this regard 
have no probative value.  

For all the foregoing reasons, the claims for service 
connection must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection residuals of a shell fragment wound of the 
neck is denied. 

Service connection for arthritis of the bilateral shoulders, 
to include on a secondary basis, is denied.

Service connection for disability manifested by numbness and 
tingling of the bilateral arms, hands, and fingers, to 
include on a secondary basis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


